*NOT FOR PUBLICATION*

                UNITED STATES DISTRICT COURT
                   DISTRICT OF NEW JERSEY
_________________________
                          :
PETER BROWNSTEIN,         :
                          :
          Plaintiff,      :  Civ. Action No.: 10-1581(FLW)
                          :
v.                        :            OPINION
                          :
TINA LINDSAY, et al.,     :
                          :
          Defendants.     :
_________________________:

WOLFSON, District Judge:

     In    this      protracted      litigation,      Plaintiff     Peter

Brownstein (“Plaintiff” or “Brownstein”) brought this case

under the Copyright Act seeking a declaratory judgment of

joint authorship of an ethnic identification system that he

purportedly created with defendant Tina Lindsay (“Lindsay”). 1

A trial was held in this case; however, before a verdict was

reached   by   the   jury,   Judge       Pisano,   inter   alia,   granted

judgment as a matter of law on the joint authorship claim in

favor of Lindsay and co-defendant Ethnic Technologies, LLC




1    This matter was initially assigned to the now-retired
Hon. Joel A. Pisano, U.S.D.J. The case was transferred to
this Court after the Third Circuit reversed Judge Pisano’s
trial decision granting judgment as a matter of law.


                                     1
(collectively, “Defendants”). 2      On appeal, the Third Circuit

reversed that decision in Brownstein v. Lindsay, 742 F.3d 55

(3d Cir. 2014).     After remand, I directed Plaintiff to amend

his complaint consistent with the undisputed facts that were

determined during the first trial, which were recounted by

the circuit court in its published decision. Upon amendment,

Defendants moved for dismissal pursuant to Fed. R. Civ. P.

12(b)(6),   which   motion   this    Court   converted    to   summary

judgment.      Subsequently,   the   parties   filed     supplemental

submissions.    For the reasons set forth herein, Defendants’

motion for summary judgment is GRANTED.

               BACKGROUND and PROCEDURAL HISTORY

I.   The Ethnic Determinant System Copyright

     At the outset, I note that the following facts are

undisputed unless otherwise noted, and to understand the

complexity of this case, I start from the filing of the

Complaint in 2010. 3    In March 2010, Brownstein brought this


2    While other substantive decisions were made, the only
relevant one to this Opinion is Judge Pisano’s Rule 50(a)
decision.

3    Since the parties are well acquainted with the facts
after years of litigation, I need not cite to the record with
regards to the undisputed historical facts of this case.
Importantly, these facts are also well documented in various
decisions,   including the    Third   Circuit’s  opinion   in
Brownstein. Furthermore, I note that Plaintiff takes issue
with certain factual findings made during the first trial and
in subsequent decisions, including Brownstein, and argues
                                 2
suit seeking a declaratory judgment that he is a co-author of

a joint work for which Lindsay registered a copyright in 1996.

This copyright, also known as the Ethnic Determinant System

(“EDS”), developed rules for computer programs to predict and

categorize people’s names by ethnicity.

        At the time the EDS was conceived, Brownstein and Lindsay

worked    together   at     Future   Prospective     Clients,   a   direct

mailing list company, that later changed its name to List

Services Direct, Inc. (“LSDI”).               Because of their working

relationship, in January 1994, Lindsay enlisted Brownstein’s

expertise to turn her rules into computer codes.             Brownstein,

for his part, created a number of computer programs, which

were known as the ETHN programs, that, inter alia, converted

lists of names into data format and turned EDS rules into

code.     The combined product of the EDS and the ETHN programs

was named the Lindsay Cultural Identification Determinant

(“LCID”).       In   that    regard,     as    the   Third   Circuit   has

recognized, “Lindsay was the sole author of the EDS, as an

independent work of the LCID, Brownstein was the sole author



that this Court should not adopt those facts; however,
Plaintiff cannot now re-litigate issues that have already
been decided. Rather, I am bound by those determinations.
See Pub. Interest Research Grp. of New Jersey, Inc. v.
Magnesium Elektron, Inc., 123 F.3d 111, 116 (3d Cir.
1997)(“The law of the case doctrine directs courts to refrain
from re-deciding issues that were resolved earlier in the
litigation.”).
                                     3
of the ETHN programs, as another independent work of the LCID,

and they both had an equal authorship interest in the LCID as

a joint work of the EDS and ETHN programs.”                      Brownstein, 742

F.3d at 59.

      In     June    1996,      Lindsay       and   Brownstein       founded   TAP

Systems, Inc. (“TAP”) to commercialize the LCID.                          In that

regard, the LCID was licensed to TAP, and in turn, the company

licensed the program to its customers. Each of them owned TAP

equally.        However,        despite       operating       TAP,   Lindsay   and

Brownstein continued to work at LSDI.                    Earlier that year, in

February 1996, Lindsay, alone, received her first copyright

registration        for   the    EDS   (the     “872     registration”).        In

December     1996,    Lindsay      also       obtained    a    second   copyright

registration        for   an    updated       version     the    EDS    (the   “127

registration”), which was the derivative work of the first

version.     With that registration, Lindsay included a copy of

Brownstein’s ETHN programs and referenced a computer process

and codes associated with the copyright.

       In late 1996, Lindsay and LSDI disputed the ownership

of the EDS copyrights.            LSDI demanded that both the EDS and

the   LCID    were    owned      by    the     company     since     Lindsay   and

Brownstein created those works while working at LSDI. Because

Lindsay vehemently disagreed, tension between LSDI management

and the partners intensified to a point where both Lindsay

                                          4
and Brownstein resigned from LSDI in June 1997.                    Thereafter,

LSDI    brought     a    lawsuit    against,        inter    alia,     Lindsay,

Brownstein and Tap over Lindsay’s copyrighted works, claiming

that they were created as works for hire. The suit eventually

settled    in     September    1998       (the     “1998    LSDI     Settlement

Agreement”).       Significantly, the terms of that settlement

agreement substantially impacted the rights of the parties in

this    case    vis-à-vis     the     EDS        copyrights,       particularly

Brownstein.        The    pertinent       portions     of    the     1998   LSDI

Settlement Agreement are set forth as follows:

        1. The parties acknowledge and agree that LSDI is
           presently using a computer program concerning ethnic
           selections (hereinafter called the “LSDI Program”).
           Lindsay, Nelson, Brownstein, TAP, CMR 4 and ET agree
           not to claim ownership or any of the rights to the
           LSDI program, any aspect thereto, nor to any
           modifications, nor any derivative work thereof,
           and agree not to make any claim that the
           LSDI   Program   or    any   aspect   thereto,   any
           modifications or derivative work thereof violates
           any of their rights, whether involving, but not
           limited to copyright, trademark, trade secret,
           proprietary property, or infringement of any of the
           foregoing, and agree to release LSDI and Raskin 5
           from any such claims that may exist, except as
           otherwise   provided    herein.   Lindsay,   Nelson,
           Brownstein, TAP, CMR and ET acknowledge that Raskin
           and/or LSDI are/is the sole owners(s) of the LSDI
           Program.


4    Consumer Marketing Research, Inc., also known as CMR,
was one of Lindsay’s former employers. Ginger Nelson was one
of CMR’s executives. I will further explain these parties,
infra.

5      Tom Raskin was an executive at LSDI.
                                      5
2. The parties acknowledge and agree that all parties
   have made claim to the right to exclusive ownership
   of EDS, a work entitled “An Ethnic Determinant
   System   –Knowledge   and   Rule/Exception   Basis”
   (hereinafter called “EDS”), any therefore, and
   derivative work thereof.        As part of this
   settlement, LSDI and Raskin disclaim any ownership
   to EDS and any derivative work thereof, except as
   otherwise provided herein.

3. The parties acknowledge and agree that Tina Lindsay
   obtained a Certificate of Registration . . . for EDS
   which may be called LCID.

*   *   *

9.    Lindsay, ET, TAP, CMR, Nelson and Brownstein
disclaim any ownership to       the LSDI Program and
any    aspect    thereto,     any modifications   and
derivative    work    thereof, provided    any   such
derivative work is independently developed by LSDI or
Raskin, or is obtained     with the permission of the
other parties to this settlement Agreement who have
the ownership of such derivative work of EDS, subject
to the agreement that none of the parties to this
Settlement Agreement is under any obligation to
provide   LSDI   with   anything further   than  that
which LSDI has in its possession as of the date
hereof.

10.   LSDI and Raskin relinquish and disclaim any
ownership claims to those items set forth in paragraphs
2,3,4,5, and 6 above, and any aspect thereof, any
modification and derivative work thereof, except as
provided for herein.

*   *   *

13.    Lindsay, TAP Nelson, Brownstein, CMR and ET
relinquish any claims they have against LSDI or
Raskin regarding the use of the LSDI Program,
EDS and E-Tech to the extent presently in the
possession of LSDI or Raskin, and subject to
the provisions of paragraph 19 or any program
used or owned by any of them, including those
items set forth in paragraphs 2, 3, 4, 5, or 6 or any
aspect thereof, any modification or derivative
work thereof or any aspect thereto by LSDI and/or

                       6
        Raskin, unless             in    violation       of    this settlement
        agreement.

        14. LSDI and Raskin relinquish any claims they have
        against Lindsay, ET, TAP, CMR, Nelson and Brownstein
        regarding the use of EDS or any program used or owned
        by LSDI or Raskin or any derivative work thereof or
        any aspect thereof by Lindsay, ET, TAP, CMR, Nelson
        and Brownstein unless in violation of this Agreement.

LSDI Settlement Agreement, pp. 1-4. Essentially, based on

these provisions, Lindsay retained sole ownership of the EDS,

but Lindsay and Brownstein both relinquished any interest in

the programs that the pair had created while employed at LSDI,

including any derivative works based upon those programs.                      In

other       words,   pursuant      to    the    terms    of   the     settlement,

Brownstein and Lindsay could no longer utilize the version of

the LCID program developed by them while employed at LSDI.

II.    Lindsay and Brownstein’s Business Ventures

       Around the same time Lindsay and Brownstein left their

employment at LSDI, Lindsay began to pursue new business

ventures to promote the LCID.                  In late 1997, TAP partnered

with    CMR    to    create    a   new    business       venture.        In   that

connection, prior to the LSDI settlement, the parties entered

into a licensing agreement in September 1997, wherein TAP and

CMR agreed to combine CMR’s then-technology with the LCID,

later referred to as “E-Tech.” The new business entity formed

by    the    combination      of   CMR    and   TAP     was   known    as   Ethnic

Technologies, LLC (“ET”), a named defendant in this case.

                                          7
Thereafter, ET began licensing E-Tech to other businesses.

In December 2000, after the LSDI settlement, TAP and CMR

revised their agreement and again set forth the fact that the

two companies have combined TAP’s assets with CMR’s assets to

form ET.     After the signing of this agreement, ET continued

to license E-Tech to other companies, with Plaintiff signing

certain licensing agreements between 2000-2005.

III. The Lawsuits

       The    business     relationship               between     Lindsay    and

Brownstein deteriorated some time after their joint business

ventures.    As a result, Brownstein left ET in May 2009, and

filed an oppressed shareholder lawsuit in New Jersey state

court against Lindsay and ET.         This litigation was settled in

May 2010.     Pursuant to the 2010 agreement, 1) the terms of

that settlement would not affect Brownstein’s right to pursue

the current lawsuit, which was pending; 2) Brownstein agreed

to   relinquish   his    interests        in    ET,    and   3)   released   the

defendants    (Lindsay    and   ET)       and       Brownstein    from    related

claims. Specifically, Brownstein agreed to relinquish his

right,   title,   and    interest     as        a    “shareholder,       officer,

employee or director in TAP or as manager, partner, member,

officer, director or employee of E-Tech.”                       2010 Settlement

Agreement, ¶ 2.6.       During this period, Brownstein filed for



                                      8
his   own   copyright      registrations     in    December     2009,    which

purportedly covered his ETHN programs.

      In March 2010, 14 years after the date of Lindsay’s

copyright registrations, Brownstein filed the present lawsuit

seeking to protect his joint authorship of the LCID.                    In his

First Amended Complaint, the operative version that proceeded

to trial, Plaintiff states that “this is an action brought

under   the    federal     copyright    law       seeking   a   declaratory

judgment that plaintiff Peter Brownstein is the co-author of

a joint work for which defendant Tina Lindsay registered two

copyrights    in    1996   and   that   he    is   entitled     to   continue

receiving a reasonable royalty for the exploitation of the

joint work.”       First Am. Compl., ¶1.       In other words, the gist

of this case — prior to trial — centered on Plaintiff’s claim

that he should be declared a joint author of Lindsay’s 1996

copyrights associated with the EDS. 6

      The case proceeded to a jury trial before Judge Pisano.

However, at the end of Plaintiff’s case, and prior to the

defense case, Defendants moved for judgment as a matter of

law pursuant to Rule 50, which was granted.                   Specifically,




6    Plaintiff also asserted three separate counts, i.e.,
constructive trust, resulting trust and replevin, that were
dismissed at trial by Judge Pisano. Those counts are not at
issue here.


                                    9
Judge Pisano rejected the claim that Brownstein was a joint

author of the EDS based on statute of limitations grounds.

In that regard, it was found that because Brownstein had

adequate notice of his authorship claim more than three years

prior to filing his complaint, under the Copyright Act, he

was timed barred from bringing suit. 7           Plaintiff appealed.

IV.   The Third Circuit’s decision in Brownstein

      Regarding the joint authorship claim, the Third Circuit

addressed two factual questions: 1) whether Brownstein is a

co-author of the LCID; and 2) whether his claim is barred by

the   statute    of   limitations.        With   respect   to   the   first

question, the circuit court, relying on a concession made at

oral argument by defense counsel, found that Brownstein and

Lindsay   were    co-authors   of     the   LCID   up   until   its    1997

iteration. 8    The Third Circuit reasoned:




7    Judge Pisano also granted judgment in favor of
Defendants on their counterclaim, which claim sought to
cancel Brownstein’s copyright registered in 2009. The Third
Circuit reversed, reasoning that courts have “no authority to
cancel copyright registrations because there is no statutory
indication whatsoever that courts have such authority.”
Brownstein, 742 F.3d at 75. The cancellation issue is not
relevant here.

8    After remand, the parties, and this Court, questioned
the legitimacy of this particular concession by counsel.
Indeed, Defendants maintained that the circuit court did not
— and cannot — make factual findings in the context of an
appeal proceeding. Notwithstanding the plausibility of such
an argument, I need not address this issue, because this
                                     10
     This concession means that Appellees admit that
     Brownstein contributed a non-trivial amount of
     creative expression to the LCID through his work on
     the ETHN programs and that Lindsay intended for the
     EDS to be combined with the computer code he drafted
     to form the LCID. Moreover, this framework concedes
     that   the   EDS   and   the   ETHN   programs   are
     interdependent works, which comports with Lindsay's
     assertions. In both the 1997 Software License and
     her testimony at trial, she admitted that her rules
     and Brownstein's code were inseparable. (App. 1050
     (Trial Tr. 256:1 (“[The] LCID had to have
     programs.”)).) In Schedule A of the license, she
     wrote that the “series of computer programs” and
     “system data” of the LCID were “irrevocably
     entwined”. (App. 668 (Software License Agreement,
     Schedule A).)

Brownstein, 742 F.3d at 65.

     The Third Circuit went on to find that, as a matter of

law, because the EDS and the LCID are distinct works with

distinct copyrights, Lindsay’s copyright registrations in

1996 did not cover the LCID or Brownstein’s own work in the

ETHN programs.     The court rejected the argument that by

submitting Brownstein’s code in the form of a deposit copy

with her copyright application did not mean that Lindsay could

unilaterally claim rights to the ETHN programs or the LCID.

Indeed, the court found that “Brownstein [] remain[ed] a co-

author   and   co-owner     [of   the   LCID]    because    copyright

registration   does   not   establish   the     copyright   .   .    .   .

Consequently, Lindsay’s copyright registrations, if anything,



factual determination is ultimately immaterial                  to   the
resolution of the disputes raised on this motion.
                                  11
are merely placeholders for the indivisible joint rights she

inherently had in the EDS and the LCID with Brownstein.”               Id.

at 67.

       Following   that     discussion,      the   Third     Circuit   made

certain legal conclusions regarding Brownstein’s own work and

contribution to the LCID that are critical to the motion here:

       Brownstein had copyrights exclusively in his ETHN
       programs as an independent work and non-exclusively
       in the LCID as a co-author. In addition, he also
       had copyrights to whatever new generations of the
       ETHN programs and LCID that he created as
       “derivative works” of his first set of ETHN
       programs and the LCID. Therefore, although LSDI
       retained rights to the ETHN programs that were
       considered   the   “LSDI  Program”   in   the  1998
       Settlement Agreement, the subsequent generations of
       ETHN programs that Brownstein developed [would
       remain] under his ownership because they were
       derivative works of the LSDI Program. Brownstein's
       2009 copyright registrations would, therefore,
       cover any post-1998 generations of the ETHN
       programs that were not covered by the 1998
       Settlement Agreement with LSDI.

Id.      Importantly,     the   court    left   open   the   very   factual

question dispositive on this motion: to what extent did the

1998     LSDI   Settlement       Agreement      abrogate      Brownstein’s

ownership of the pre-1998 generations of the LCID.                     More

importantly, the court further noted that while it is possible

that the later versions of the LCID continued to employ the

code created by Brownstein, it is incumbent upon him to make

that evidentiary showing.         Id.



                                    12
      After finding that Plaintiff is a co-author of the LCID,

the court discussed the issue of statute of limitations.

Although this part of the Third Circuit’s analysis is of

little relevance here, I will nevertheless summarize it.

Judge Pisano found that the operative statute of limitations

started to run when Lindsay registered her copyrights in 1996,

which also served as constructive notice to Plaintiff.            Judge

Pisano also found that Brownstein not only had Lindsay’s

copyright registrations in his possession but that he also

had   “actual   knowledge”   through    the     series   of   licensing

agreements signed by Plaintiff, all of which showed that

Lindsay was holding herself out as the sole author of the

LCID.     The circuit court disagreed.         First, the court held

that a copyright registration, standing alone, does not serve

as repudiation of joint authorship.         Id. at 71.      Second, the

court determined a jury question remains as to whether any of

the agreements signed by Plaintiff, e.g., the 1997 Software

License, the 1997 Agreement the 2000 Agreement, the 2010 state

court   settlement   agreement   and    ET’s    licensing     agreements

between    2000-2005,   served   as    an   express   repudiation     of

Brownstein’s authorship by Lindsay. 9          Id. at 75.


9    After the filing of the Third Amended Complaint, in lieu
of an answer, Defendants moved to dismiss Plaintiff’s
declaratory judgment claim on the merits.      They did not,
however, move on statute of limitations grounds.
                                 13
V.      The Third Amended Complaint

        Following remand, Plaintiff’s Complaint, as it was pled,

was no longer viable because Plaintiff’s claim sought a

declaration of joint authorship over the 1996 copyrighted

works registered by Lindsay.         See Am. Compl., ¶¶ 1, 29.     Based

on the Brownstein decision, the Third Circuit found that the

1996 registered works, i.e., EDS, belonged to Lindsay.             Thus,

the remaining question is whether any derivatives of the LCID,

which is the joint work of Brownstein and Lindsay, continued

to being utilized by ET without compensating Plaintiff.                That

is the theory of the case Plaintiff was permitted to amend.

In   his    Third   Amended   Complaint,    which   is   the   operative

Complaint on this motion, Plaintiff changed course.               In the

newly amended declaratory judgment claim, Plaintiff alleges

that the “LCID/TAP System was a joint work, incorporating the

encoding rules and codes authored by Lindsay and the programs

written by Brownstein.        Brownstein and Lindsay are the co-

authors     of   the   copyrighted   work   as   provided   for   by    the

Copyright Act, 17 U.S.C. § 101, et seq.”            Third Am. Compl.,

¶ 17.      Brownstein alleges that Lindsay and ET have expressly

repudiated Brownstein’s joint authorship of the copyrights in

the LCID/TAP System and its derivatives and have failed to

account . . . to Brownstein for the profits derived from the



                                     14
joint work in direct conflict with ownership rights.” 10          Id.

at ¶ 19.

     After    Brownstein   filed   his   Third   Amended   Complaint,

rather than answering, Defendants moved for dismissal under

Rule 12(b)(6).       Because the facts are largely undisputed

following remand, I converted the motion to a summary judgment

motion and requested the parties to submit any additional

briefing     or   evidence.     Having     considered   supplemental

submissions, I conclude that Plaintiff has failed to prove

that he is a joint author of the LCID/TAP System following

the 1998 LSDI Settlement Agreement.         Below is my reasoning.

                              DISCUSSION

I.   Standard of Review

     Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”          Fed.

R. Civ. P. 56(a); see also Garges v. People’s Light & Theatre

Co., 529 F. App’x 156, 160 (3d Cir. 2013), judgment entered,

No. 13-1160, 2013 WL 3455818 (3d Cir. June 28, 2013) (“Summary

judgment is proper where there is no genuine issue of material

fact to be resolved and the moving party is entitled to


10   While   Plaintiff   also   included   a   new   copyright
infringement claim, he voluntarily withdrew that claim on
this motion, and in an Order dated August 6, 2018, I dismissed
that claim.
                                   15
judgment as a matter of law” (citing Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986))).                If a fact is capable of affecting

the    substantive           outcome        of   the        litigation,       it    is

“material.”       See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).        A dispute is “genuine” if the evidence is

such that a reasonable jury could return a verdict for the

nonmoving party.            See Scott v. Harris, 550 U.S. 372, 380

(2007) (“Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there

is    no    ‘genuine        issue    for     trial’”        (internal      citations

omitted)); Anderson, 477 U.S. at 248.                       In deciding a motion

for summary judgment, a court must draw all inferences from

the underlying facts in the light most favorable to the party

opposing the motion.           Garges, 529 F. App’x at 160.                The party

moving for summary judgment bears the burden of establishing

that no genuine issue of material fact remains.                          See Celotex

Corp., 477 U.S. at 322–23.

      “Once the moving party has properly supported its motion

for summary judgment, the nonmoving party must ‘do more than

simply     show   there      is     some    metaphysical         doubt   as   to   the

material       facts.’” Garges,               529      F.        App’x     at      160

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio, 475

U.S. 574, 586 (1986)). Indeed, the party opposing the motion

may   not    rest      on     mere     allegations          or   denials      in   his

                                           16
pleading, see id. at 160; rather, the nonmoving party must

present actual evidence that creates a genuine issue as to a

material fact for trial, Anderson, 477 U.S. at 248–49; see

also Fed. R. Civ. P. 56(c)(1)(A) (explaining that in order

for the party opposing summary judgment to show “that a fact

cannot    be    or    is    genuinely        disputed,”     he   must     cite     “to

particular      parts       of    materials     in   the    record,       including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those

made     for    purposes          of   the     motion      only),     admissions,

interrogatory answers, or other materials” to support his

factual position).           “[W]ith respect to an issue on which the

nonmoving party bears the burden of proof . . . the burden on

the moving party may be discharged by ‘showing’—that is,

pointing out to the district court—that there is an absence

of evidence to support the nonmoving party’s case.” Celotex,

477    U.S.    at    325.    “[U]nsupported          allegations      .   .    .   and

pleadings           are          insufficient        to       repel           summary

judgment.”          Schoch v. First Fid. Bancorporation, 912 F.2d

654, 657 (3d Cir. 1990).               After discovery, if the nonmoving

party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial,

. . . there can be ‘no genuine issue of material fact,’ since

                                         17
a complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other

facts immaterial.” Katz v. Aetna Cas. & Sur. Co., 972 F.2d

53, 55 (3d Cir. 1992) (quoting Celotex, 477 U.S. at 322–

23); see also Giles v. Kearney, 571 F.3d 318, 322 (3d Cir.

2009) (“The mere existence of some evidence in support of the

nonmovant    is    insufficient       to      deny    a   motion     for    summary

judgment; enough evidence must exist to enable a jury to

reasonably        find     for     the        nonmovant        on    the    issue”

(citing Anderson,         477     U.S.     at    249)).        Importantly,        in

circumstances where the nonmoving party is pro se, such as

here, “the court has an obligation to construe the complaint

liberally.” Giles, 571 F.3d at 322 (citing Haines v. Kerner,

404 U.S. 519, 520–21 (1972); Gibbs v. Roman, 116 F.3d 83, 86

n.6 (3d Cir. 1997)).

II.    Joint Authorship

       To better understand Plaintiff’s newly minted theory of

joint authorship, I turn first to his Complaint.                        According

to    Plaintiff,    the    LCID,     the      joint    work     of   Lindsay   and

Brownstein, was licensed to ET, the company formed by TAP and

CMR,   through     various       cooperative      agreements         with   CMR.    A

derivative    work,       E-Tech,    was      formed      by   combining     CMR’s

technology and the LCID.            Plaintiff maintains that he is the

co-owner of E-Tech because it is a derivative of the LCID.

                                         18
Indeed, Plaintiff acknowledges that since the formation of

TAP in 1996 until 2010, when he sold his shares in TAP and

resigned as a manager of ET pursuant to the terms of the

settlement   in    the    oppressed    shareholder     lawsuit,    he   and

Lindsay shared equally in the profits generated through TAP,

which were derived by the licensing of E-Tech.                  Third Am.

Compl., ¶ 22.      Plaintiff claims that since his departure in

2010, ET has continued to create derivative works from E-Tech

for which he did not receive profits; moreover, Plaintiff

asserts that Lindsay has failed and refused to account to

Brownstein    as    the    co-author     of   the    LCID/TAP      System.

Essentially, Plaintiff’s case boils down to his position that

as a co-author of the LCID since 1996, Brownstein is entitled

to profits of any derivative works that were created from the

LCID during the period of 2010 to the present.                  I am not

persuaded    by    Plaintiff’s   simplistic     view    of   the    facts,

particularly since he has not carried his burden of proving

that he is a co-author of the later version of the LCID that

was licensed to TAP or ET after the 1998 LSDI Settlement

Agreement.

     In Brownstein, the Third Circuit expounded that “[f]or

two or more people to become co-authors, each author must

contribute some non-trivial amount of creative, original, or

intellectual expression to the work and both must intend that

                                  19
their contributions be combined.”         Brownstein, 742 F.3d at 64

(citing Melville B. Nimmer & David Nimmer, Nimmer on Copyright

§ 6.07 and Gaiman v. McFarlane, 360 F.3d 644, 658-59 (7th

Cir. 2004)).       Indeed, as the circuit court put it, “[t]he

components must also be ‘inseparable or interdependent’ parts

of a whole but each co-author's contribution need not be equal

for them to have an equal stake in the work as a whole.” Id.

at 65 (citing 17 U.S.C. § 101 and Nimmer on Copyright § 6.03).

In that regard, when two or more people create a “joint work”,

they become co-authors and co-owners of that work, “each

entitled to undivided ownership in the entire work.”             Id. at

64 (citations and quotations omitted).             Notably, the Third

Circuit, for the first time in Brownstein, explained that

this   type   of   ownership   interest   “vests    from   the   act   of

creating the work, rather than from any sort of agreement

between the authors or any act of registration with the

Copyright Office.”     Id.

       Here, in his opposition, citing to the Copyright Act,

Plaintiff argues that he has no obligation to prove that his

code survives to this day; rather, according to Plaintiff, so

long as E-Tech is derived from the joint work of Brownstein

and Lindsay, Plaintiff is entitled to compensation.              In that

connection, Plaintiff claims that because the LCID is a joint

work, he has an undivided interest in the whole as joint

                                  20
tenants for the duration of the copyrights.                  I disagree. In

order for Brownstein to defeat summary judgment, he must

present some evidence to show that he is a co-author of the

version    of   the   LCID   that   was    licensed     to    ET     to   create

derivative works.       And, on that point, Brownstein has failed.

     While it is undisputed that Brownstein is a co-author of

the LCID, the important distinction that must be drawn — which

was highlighted by the Third Circuit — is that Brownstein co-

owned the LCID “up until its 1997 iteration,” before he

entered into a settlement agreement with LSDI.                     Brownstein,

745 F.3d at 65.         This distinction has a significant legal

implication on Brownstein’s rights as co-owner of the LCID.

     As I mentioned earlier in this Opinion, the lawsuit

brought by LSDI was pending around the same time TAP entered

into a Software License Agreement with CMR in September 1997.

In that agreement, signed solely by Lindsay on behalf of TAP,

TAP and CMR formed a new business, and both companies combined

their   licensed      technology    to    create   E-Tech. 11         See   1997

Software    License     Agreement,       pp.   33-34.        Prior    to    that

agreement, in June 1997, Lindsay had independently licensed

the LCID to TAP.       See June 1997 Licensing Agreement, Schedule




11   Although the combined system was not given the name E-
Tech until December 2000, for the purposes of this Opinion,
I will refer to the system as E-Tech for all relevant periods.
                                     21
A.   As a result, the version of E-Tech in 1997 included the

LCID, which was co-authored by Brownstein and Lindsay.

     In 1998, however, the settlement with LSDI significantly

changed Brownstein’s ownership in the LCID. 12   LSDI filed suit

against the following parties: 1) Lindsay; 2) Brownstein; 3)

TAP; 4) CMR; 5) ET; and 6) Nelson, an executive of CMR

(collectively,   “LSDI   Defendants”).    In   that   suit,   LSDI

alleged that Lindsay’s copyrights, as well as the LCID, were

owned by LSDI.     The parties eventually settled.        In the

settlement agreement, the LSDI Defendants, which included

Brownstein, agreed not to claim ownership or any of the rights

to the LSDI program or any derivative work thereof.     See 1998

LSDI Settlement Agreement, ¶ 1. Importantly, the LSDI program

refers to the version of LCID that Plaintiff had created

during his employment with LSDI.    Indeed, that version of the

LCID was the same one that Lindsay had licensed to TAP in




12   Plaintiff argues that Defendants do not have standing to
use the 1998 LSDI Settlement Agreement as a defense on their
motion. Plaintiff reasons that because Defendants’ arguments
concerning the agreement are based on the rights of LSDI,
they may not assert them here.       Plaintiff’s argument is
plainly without merit. First, Defendants were signatories to
the agreement, and as such, they may make arguments regarding
how the agreement impacts this case. More importantly, the
examination of the agreement, here, focuses on what
Brownstein had agreed to, in order to settle the LSDI lawsuit;
these considerations have nothing to do with the rights of
LSDI.   Accordingly, I reject Plaintiff’s argument in this
regard.
                               22
June 1997, which in turn was combined with CMR’s technology

to create E-Tech.         Pursuant to the terms of the settlement,

the LSDI Defendants agreed that LSDI would retain ownership

of the 1998 version of LCID.              However, Lindsay retained her

sole ownership to the EDS copyrights.                  See Id. at ¶ 2.       In

sum,    the    settlement      agreement       deprived      Brownstein      of

ownership      in   the     pre-1998    version    of    the    LCID.       See

Brownstein, 742 F.3d at 69 (“Brownstein's copyrights and

ownership interest in his ETHN programs (and, by virtue

thereof,      the   LCID)    were   not     affected    by   the   series   of

agreements, except to the extent that the 1998 LSDI Settlement

Agreement abrogated his ownership of the pre-1998 generations

of the ETHN programs, the ‘LSDI Program.’” (emphasis added)).

       Although ET continued to utilize Lindsay’s EDS and/or

later versions of the LCID after the 1998 LSDI settlement,

see December 2000 Agreement, the remaining operative question

is whether the later versions of the LCID, or any derivatives

thereof, continued to use Plaintiff’s computer code or ETHN

programs without compensation flowing to Brownstein.                        See

Brownstein, 742 F.3d at 67 (“[i]t is possible that the post-

1997 versions of the LCID continued to employ the code created

by     Brownstein,     but     such    determination         would   require

additional factual development at trial.”)                   In that regard,

to survive summary judgment, Plaintiff must present some

                                       23
evidence to show that E-Tech or the LCID, in their later

versions, contained his work.             Plaintiff has failed to so.

After years of discovery, numerous rounds of motion practice,

and a trial, Plaintiff still has not adduced any cogent

evidence to establish that he is a co-author of any versions

of   the   LCID,   and   in   turn   E-Tech,    after   the   1998   LSDI

settlement. 13

      In order to excuse his shortcoming, Plaintiff argues

that Defendants’ argument related to the 1998 LSDI Settlement

Agreement is contradicted by Lindsay’s repeated reference to

the content of the LCID as containing rules and programs.

But, Lindsay’s assertion in that regard referred to the

earlier version of the LICD, prior to the 1998 LSDI Settlement

Agreement.    See Brownstein, 742 F3d at 65.        Plaintiff further

argues that Lindsay cannot seek to avoid the implications of

the unresolved ownership of the LCID by arguing that the LCID

that was licensed by her to TAP was different and better than


13   Grasping at straws, Plaintiff argues that Section 2 of
the 1998 LSDI Settlement Agreement provides that LSDI
disclaimed ownership of the “EDS and any derivative work
thereof.” Because the LCID is a derivative work of the EDS,
Plaintiff contends that LSDI had disclaimed ownership of the
LCID. Plaintiff’s argument is belied by the very language of
section 2.   What Plaintiff fails to cite is the remaining
language of section 2, which states “unless otherwise
provided herein (the settlement agreement).”     Indeed, the
agreement recognizes that the LSDI Program, which refers to
the 1997 version of the LCID, is a derivative work of the
EDS, and that LSDI retained ownership of that program.
                                     24
the LSDI Program referenced in the settlement agreement.         In

so   arguing,   however,   Plaintiff   improperly    transfers   his

burden   of   showing   joint   authorship   to   Defendants.    Put

differently, it is not Defendants’ burden to demonstrate that

the version of the LCID licensed to TAP after the 1998 LSDI

Settlement Agreement did not contain Plaintiff’s computer

codes; instead, Plaintiff must make an affirmative showing

that later versions of the LCID included his work, and he has

come up empty handed in that respect.

      Next, Plaintiff, in a certification, states that he made

independent contributions to the LCID after leaving LSDI and

that he personally created a merged system comprised of the

LCID and CMRs name system.          More specifically, Plaintiff

certifies that he created certain programs that represent

updates and revisions that he performed to the LCID, and in

turn E-Tech, between July 1997 and November 1998.           He then

attaches voluminous copies of the programs printed in a word

processor format.       In fact, the majority of exhibits he

attached to his certification are computer codes and rules in

that context.      Having reviewed them, I do not find that

Plaintiff has raised any genuine issue of material fact.

      First, to the extent Plaintiff’s revisions and updates

to the LCID occurred prior to September 1998, Plaintiff does

not explain why those updates were not subject to the 1998

                                  25
LSDI Settlement Agreement; after all, Plaintiff agreed to

relinquish his rights to the LCID up until September 1998.

Second, to the extent Plaintiff created new or derivative

works from the LCID or the EDS after September 1998, the

exhibits he attached to his certification, purportedly as

evidence, are not self-evident.               For instance, the word

documents, which contain programs that Plaintiff proffers as

purported revisions, are series of computer codes that this

Court has no expertise to translate.           Plaintiff does not have

an expert to explain those codes or compare them to earlier

versions of the LCID, and Plaintiff, himself, has not done so

in his certification, except for self-serving, conclusory

statements insufficient to defeat summary judgment.                See

Paladino    v.   Newsome,   885        F.3d    203,   208   (3d   Cir.

2018)(“conclusory, self-serving affidavits are insufficient

to withstand a motion for summary judgment”); Kirleis v.

Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161 (3d Cir.

2009).     Without an explanation or a proper comparison, the

Court has no basis to find that Plaintiff somehow created new

derivative works that are separate and distinct from the pre-

1998 version of the LCID that he relinquished to LSDI. 14


14   Finally, Plaintiff submits a recent copyright that
registered a version of the LCID, and the copyright identifies
Brownstein and Lindsay as co-authors. Without regard to the
propriety of such copyright, the registration indicates that
                                  26
Accordingly, Plaintiff’s attempt to create issues of fact

fails, and because Plaintiff cannot demonstrate, on this

motion, that he is a co-author of a version of the LCID or E-

Tech licensed by ET after September 1998, Defendants’ motion

for summary judgment is granted.

                           CONCLUSION

     Based on the foregoing reasons, Plaintiff has failed to

raise any genuine issue of material fact to defeat summary

judgment.   Accordingly, Defendants’ motion is granted.



DATED: November 28, 2018




                                /s/ Freda L. Wolfson
                                Freda L. Wolfson, U.S.D.J




the date of first publication of the LCID covered by the
copyright was November 1, 1996. See Copyright Registration,
TX 8-545-832. Thus, this registration still does not answer
the relevant question here: whether Plaintiff’s work
contributed to post-1998 versions of the LCID or E-Tech.
                               27
